{Case 4:19-cv-04571 Document 12. Filed on 02/27/20 in TXSD Page 1 of 17

 

Th The Unik Stakes Deck Cogeh fox The

 

See ther in Dis cict OF Texas

 

Hooskon DS FON

 

\

 

I shin Anthony ‘Rchonan | Cese ho 42 [§-CV- G04]

 

 

Shu te a27 H74 | Jude: Sim Lake

 

| Mec iStpeche
Plank Le I :

 

| Secenc\ Aone wheel Com pleas ive

 

WS | |

 

 

 

| ( n Jory | le Wierd }

 

Amenrcas With Disabilities fl.
| Crstinaer

 

| Gonla_| “ler SS L
|
|
(

| Harris (or dy Heyer (eaartes a

 

 

ide Mavcce ment
| }2l0 Dpein Ts — Suite. FE Ls

 

IHashen, Tes 7707.

 

eee eee

 

{{Delenkn OLB ce tC Lue 946

 

Uperpis Canby J Shei h'S ~ofhce

 

litte Ba vor Shee b

 

 

pot}

 

‘dase. Bond: Heaps kine
Mocs Camby Shells ONCE

 

 

!
\
\
leustovn “Jevas 77087. \
| |
|
\

HWealtk S Sent Ces

 
| Case 4:19-cv-04571 Document 12 Filed on 02/27/20 in TXSD Page 2 of 17

 

Te ee ee te

\[2ces Peker Sveed |

 

Meushan Te Quis PIOAZ \

 

 

en dy Seis Sod J | Liheeler
bat Lou Sasi oh Peg.

 

 

 

Men egy TAOS

 

 

|
|
|
alo {i eet. |
|
|

 

"ale GM Lest, \S | [
“Any Compliance Cexelinede st

 

 

mn (qady Sherill’s OfSce

 

 

\ Sec hy Sen wi ces |
eet, Sheet |

 

 

 

Kasten, Fevas “7ec2_ |
| |
Deentian Ocoee Wh Gis |
Clase? MN Oaks n Nepechinen L [

 

Lars (ounty heats Oly « |

 

 

)2c0 Riker ‘Sheed |

Hutlen leas THZ_ \

mm ney OfRcec Sct Dickert-lUiGn |
| Hoes iy hee 0% Oice. L.
‘Iles Raver Seeok

 

 

i zp, _
Masston, Tenas, 72002.

 

 

 
\icase 4:19-cv-04571 Document 12 Filed on 02/27/20 in TXSD Page 3 of 17

 

Menton Sicor Mendloze |

 

 

Uaews Cnty Sher ffs, Mec. \
Heo Nek ec Shect: |

 

 

| eee [axes T1607. |

 

 

Delerdn ts |

|

 

 

Lib rdmdoc bi OV

 

 

| This isa Cal Riehts Gampkint ley & Swe s wn Se fielial detainee agains) the —

 

lahae. hemec)_deRwlants PusSuent do title G2 UC. 8 1983 Cal Dechts

 

Ack”) Lie 42. OSC Be (oh the 42 USC 8 {2 az" [ TeIE Anes
Cons Lith Nischilibes Nee") fee: Ci )relehiabon in Uioleakion of he E mb

 

 

Amendment 6 tre Unifed Slelee Gans tution , (2) eli bpeseite. instR renee te
LC Qhickeafa ik of hoon, (3) Melierate (yes (

 

 

Hissc, Cy Th alanine 1) ase ob oarssive Wee. ‘G) baset of Disney

 

 

. Nee Drtes WL (4) Senicy of Enual Dedeckion (2) Gunspivecy de clepeie sly

 

ok Frou) prekechican Cacl (3 Prilure te accommerake bis Aisciliie og CG

 

lhvensdifsict Amputee toda MOES Gk indo dive_ wich.

 

 

. on Wek eh

 

 

| “The Dlainh: i isa )rensdibial aX Sable}, edeta J detanee becne held jy

 

: dnp Curley Cand Contoal ok tho Hewes Ba aly Sherif ofee nts He

 

CRS Corny deil, p Suvk-to an jnualid Coach ory indictment Che G Lng the

 

1 C The OP bee nvaterl Assalh.

 

 

 

 
i Case 4:19-cv-04571 Document 12 Filed on 02/27/20 in TXSD Page 4 of 17

ty
i
i!
} i

\
a‘
i
i
|
7

 

m

fhe. DePendlart Ce ache, Herris. j 1S He. Lereis County | [bowen Qesatece x3
‘Gand! husk Maigge ries ADA Coorclinedor Mes. dareis fs peSponse he £ Dechen =
dl Hh Complesnts Cat) Harris Condy Shei fl's Offer snnacede SLIMALS Hees!
Ore aliscaiity Oc GCceSS. loileby based) as 14. sied_by Fite The He Ame ptns
with Viseulhes [ic She iS peire Suse in hes incligles| Cnd_Gi cick
Capacity.

 

1 The Delentind Nlentian Officer ee stE| Acme isa cledenbin OPPrec
in the. emply Of the. Hes vis Grady s Sheree’ Office cl Hoe Hereis Grady
eal. Mes. \pdeng HE NA00G6 5 eS poh ble. Jey Pree She (Vision 6t pamafes
‘Luithin the de Shes bee ine Seed ip hear inebivicl vol Cance hye

,
+

AT he Dida, lense eat Basin "ua lbatth Gat fran in Js Gop

 

oy Of the Herris Court Sheridl's Shove Health Seevices Depabment inthe
‘Chimie ede Del dn, Sen Veen WW do bacris Cottey « Vad Wee dukies Cie
i néSjonsbi) ides bathin tHe lei) Gre Covnawio Gh. the 4b me She is betne
Seed in her oowuiclexe| | Cpacity Y

|
4

 

i
\\
}
i
14
ry
.

ve Delendlond, Deputy : Shecifh. Sod, lihecler, is tho Beet. Wife Aue Santis
or Of the. Second Peg oh Fol Ju. Son. \neinke yy the. 2in clay of ware
| i NS County Sreeill's Oe cb the Hanis Cex aus yesh lis eegpant Jt deS

 

 

uy eo heaw Si Shpecuis. ing Nolen? hon Offers EO. Gal) reine the Conteris ofthe
| rede. poydarion, Ne-is. being Sed in Wh Malivictol | Soe

 

 

 

 

6, ihe DeLendent u's lic, las, iS the ADS (iy planes. (oondinatecinn the

| ee Why ances ‘Departments nthe. Ehiploy Ate Haraic Ceenby Shen is
Otee (eat the. Hers Canty dart Mo Lows [S reSponsible Lc eV Ne the
Case 4:19-cv-04571 Document 12 Filed on 02/27/20 in TXSD Page 5 of 17

 

Wel iS in Compliance Ly itth Tite Hal dhe Ans by Cdl SSihe ipiades

 

 

| cothin the Mac Ss Canby Jel Gecessa bility CEUs, He. | “< hon inc Sed iD

 

Unis thaidusl aoa Of Pciet Copecily

 

 

i The. Nefndan', Dedendan GPP cer Var Chon, isa delenit Office ¢ Cases

Presi tyme tes Line Lreks ih the C| lesesfeabon Detrer timer oh Pal Uden.

 

acs nie, iN phe cape OR the _barvs County Shes he's Opies al dhe [tor iS

 

 

 

r hs ibm Ae de dime i iS wypondi ble S3iP yi te Cate

hatin inmates Gothin the Vel Ip Gardener Csjth cuppl: ichle Malici-es, Cngh

 

 

| Fhe Oniled hed Shades (orstitchien. He is hei ae Svea he Ldlaidual anh CL bree:

 

WCopeu ty,

 

a “The. Defenden' Delendicsn Obdzer Ssh De VonS~ VUil ON is tye thse jul Son

 

Misor Of the Second Moser at 2. LSm.c\acinges in the Cinpley of the Hor.

 

C5 Canby S Sheri les Oke, G4 the, eer’'s Cooney slat, Mg De Les. UL Sey! S l-

 

Sensi bili hate Ponce Pam Supe \ié; we Yolenon oPcoss 4s Caves! bg the. -

 

' Cont arns (0 Yee ininade nope On. iS being Sed 50 hs inck Udual Copsey

 

 

The. ele hdan} Dalen boy OfPieec Menciiszes ,ASQ cledenian obGecs in the

 

EMplay ot he Wewnis Coin dys ShecihO's Olbrce, abd Haccis Cornby stoi.

 

Me. Mendoza is bes posible. Loe the SUPE SO OF invngdes taithin Hye .

 

 

Jes) Le Ts here Steck ty his LNndiyeduad Cope ify
all

 

10,

The. NeBwamts., Coclec the Coles of State leteas hae Goel Cont fue. te ul! ji-

 

! lake Ue op pl pleinks f0's Gurl Tights S2eaceal (neler He () Uniteot Stele Con Stile bia,

 

 

 

Cad ern hihs G Rasonchle hagine Coenmimadabicn tn Via lah _of Tide:

 

I ok Ve ADD.

 
Case 4:19-cv-04571 Document 12 Filed on 02/27/20 in TXSD Page 6 of 17

 

Hoy

ee ee Rie wn ee eae oe

! “TL lurssciction ne) Venve
f

“The. (ork | NGS due ‘Sd chan tes Gien | the re] Leh Powshect Pusese adh do
a S.C. 3 133). ). That hehs ie | eine (einpepsidecy Ay meres Ona frdecng-

 

™

| “Vena papas in dees cothocn Disk;ch of Tancs, Henstenn Deve SOON

 

ts pecase He « Cubs) Oniscns OF Det winks Hook ploce baithindhe

Hecriberiatl Teen Chion ot \sdover nS County

4 | AW Chaleme oi _ok “packs

 

\ 3.

On (us. 7019, a) cr Chal Srocein, in Henin Unit 2YL, the ADA Complcs
tol Cap eas: ny Chit jin Lohich Hee Plains £0 “hes } bean hassedl Be the
oe by ae Ks Stay baithin te Harps County «) clad) the floimtith ¢ (Jad Coker
her by Delenton oor Ajewdeze cskod (hebhor be Lede [ike fs Cte
a Slelemeat

lok nai Lhy or foc bdo | he hae} Weeieod Co Conds} Pe pcs ct hee thy Dai -

 

h hte ose) Cty he Lass be’ pein, asked da tine c Sake, belch OR
cer Adenine Stele +. ne Plaine hy US th JwsEra§ uvtenk, “he lL bdecticn

nl
Oca Mier Sa i Ves Loccic\ Vinec.2 Lohy."

 

IS.

|
| AkHnad Pont; the pled phift voile He Deiwlon Oftems Laman Jaen
Jed bdhin shy. basing Unt te demead G Copy Ghthe CanBomatian of

Secy in Rom Dclenk ON ole Cet _lkye 4 bn ch She 7S quire bs fui
de en iN Creorcdmes both Mysci pliner y Ne DrexeSs Sb That he (ater be

 
if Case 4:19-cv-04571 Document 12 Filed on 02/27/20 in TXSD Page 7 of 17

 

tivede Curcre Of the cece) rele Vidlakion,

 

 

Tr Nspange te this, Detentian o Mice ire Shaded te the Dende PG with

 

lol
Umalicions, cleliberade joker dev cleiy tre Meindl Due. Peace? Chel Ep yok

 

, Prteclign ‘dnad’s ha} 2

 

 

Ad that iv) nt ip duet Nesponse te) the Gonsisbdies ally indcin bes es-2 by

 

Deen}; nN ACP | Meng, he Plaintif? hecome Cs seh AL the + Poin

 

 

 

 

Lp yfe Procuced to Tolemdine ORs Hass Cr, canine of, Con Firimaditn
L OL Secvizs Lecin Wied She hoe! ovacel hil tee G Cancbect Repel: 1 he.

 

PeCeied Ob ch eeclres Pent of Hhak-Vees

 

 

1! Delenkon Ot brec Veg Continued! ty SaGace Uh eis Cows Here) Ihy { Urb

 

 

O
post Aen eigh the Feankl ch lig ently, ackew{he (eet fechas tec cn rec

 

 

. a ows gonoas trovtun he bee puch at Toe tna

| Urolotvsns

 

 

 

a
{©

| Th egnase to 4h (S luith delilesale, Malas 1 5 vend, Deten*san affixes Wea,
' Seal tro. oh plans RO eat Sho alscl bok hae dima. \ Ste Mcase, Rood Hel

 

| he Ca) ‘_ “he Ne GREUDEE. i Gy Greek of poser Lich, iS Seles Uuitatin

 

 

 

. Ere one’s SS Cog nie Sree OMe LWYucte, hve.

 

 

 

aL Hot pan dhe planlat? demacied 40 ope titlr the Pine bh
SS cuisor Mention OMe Soh Dickon’-\WUilson Delemtion Ofirec Woe dex

 

veo he JainilO'S tres Gol Gabivest ts lea fiz e the Nevo: bh cel

 

 

ASSL

 
Case 4:19-cv-04571 Document 12 Filed on 02/27/20 in TXSD Page 8 of 17

 

ral

Sheek Vy aes this Dedentwn Offccc Mendoza ine-encdl, \k sikh, clelihente.

 

Ih Malco indent te ae GUKSCR Cok pens by dy Ge Hops ch Dolention obo

 

Vee lucns, Nolenbien Attias Memdnzu Shale “eit “Ay |peoalss fisdoereol, ths

 

(Dean tif “osleoa ny ¢

 

 

02.

At Hoek [2 p+ bi idh cleheate, MedicjoS iptendedy Assist j if dhe Acta

 

lion Of the Dleink Ms fe Deeiss Gxal “Bowed datection Fichts, Delentzin afd.

 

| ice Mendez Cloled des the Dlein df | ‘Wel Dick Nets then. (etc. Ferm

 

 

| the. Prcleos Attha- (int; Hy lei ndil whecreot he his heck.

 

 

pan he ductine ds his heob be, the Pleintill chieond Deleatirn cfs Waa

 

We
Cy) Nierdboze, “leat, ec ret the fh Pleunti lh leak OSL), Circ\ lashing in Cat -
\

(Sop Abies “Ghai } jus iui redes, Hy plinlil chpeaed theese poche

 

himie Dodentian afhioc Mente: lene.

 

 

Sherhy ¢ Mec dtd tbe plainbitl chgecved Dolentice Cn OEP nere ic

lip Lhe, Nene cere iO hye DickeL. ABbke chit 20 Secor’ fakes the Cul

 

i ths dleintit? chsoned 1 Delenticn Ober Lavoe Cpeph luith byhesi cet

 

Hauler cad look, Scneel the Peaindath's bark. c Crees. Al thah sind, LIA beg

 

 

Dee, thee Rain? Bkecle his as “delle. Bugec a OA dedentih free Keng

 

 

i

|_Uea don his, the duankitt chioret Delenken ofPlear Weg Qpeak lakes

 

 

the Weenie’ eb-tho hme, "Yeah heck Gack his mnidlte Byer ip ab me.”
[Resecl en dhs, the. plaints £0 believes tak Pedentin ORO 0 Meo (009 Gta

 

HiUo\Coting Lith Nolenbion Offer Set Di Ve nse \niSory This me iS reals ~

 

 

 

Coed cy Ho Pre} that the plots boas kedemeck bec Hie meenirs Ta

livdalj olson.
: ' Case 4:19-cv-04571 Document 12 Filed on 02/27/20 in TXSD Page 9 of 17

i
4d
13
4
‘i

 

26.

labec thal Macnince gh chat Grz0 Gin, the. pleandift hc8 -Glicken hy

 

2
elentign OEP zee Len jpakeer crak ded he poole hi | pesky, beceke Ae

 

 

| Loca being treortecveat fiom te ADK G sph lint heging toil 2Hl jn the

 

| J
| Heeris Genty chil Gs cn calesse cehitn fer hin Cone is iN Probec teal

 

 

: CG gore ah.

 

[Pler Prckivie is preepet by, Hee Nath NM atte there. Ucn Copii die

 

EC, Hae. plein pp (saa tole\ te took in Ha Thatch leet lec Chek

 

Bons He de denen obPiter Lserkeing the Fee tech Tho Monte dey boos

 

hig | pepe cael. & do Chess ficahem beanse he Le rutel be ein tlenes Ne ty

 

 

| p- a. G Cenece\ | Populist outing Laid ot dhe Moers Canty ceil, Unkh

it iS G&L cathe ) Cy dhe Sow Dae

 

Ll Nery dhe Nein f? GIYS ef de dy Che Laas Poh che porbnet, he CA

 

|hvecl hed. eden ion ObProc ld Gibsn tues Hye ofCerr Wwerking Lo Claas rhs

 

I Lean Cle preheat as He Li Wwe AL Hod (2 (i Nt, Hefei mill called celeney,

 

LO cer Ww G bSan Cny Ine L3 Jen fering hi hy Keesbsy Co_AYDA GnPiand

 

 

bits Lak te 6 gencol py splatin Nerdy Lott, Cinen the CesssBegkn claves.

 

 

 

woah iS p Ny Oltere 0 he hy bein C trend} pic Crp tee

 

od
04_ 1

Debendioin_Ghlrac Ws Grbsavn tuts de libeode Melicios Inkeak +o demy tre

 

| Dea pr Pe Cale Praleohicn Gr intl Penk fs He Shatherkies Pik of her fe

 

Hho Mean s20 Deced cn _hS Saran hwdlecal heeet® Steded tet Petpet “TP _ “Tt

 

 

 

 

eal be Suite es (usit_c. ZS Owen. Lith clactome." Ad dhe f fii

 

 

 

: Dek ney ales Bibsor Sesed te the Plain: £0 "Ves Need +6 Peale ts Hey

Io Syevigne Wnwelladely DP Yous Cin Pinch Sonmoone ter Suihely Gott Psi

 

4
Hoyo. \
Cle ik."
;| Case 4:19-cv-04571 Document 12. Filed on 02/27/20 in TXSD Page 10 of 17

 

SO,

5),

l
i
}
|
}
'

Lihen Lhe. Dainds Pp he fort soa} be the. Seeainel et he ripped he L- Cofel

ea ot Blea tion Cod Sstrarvinest epuby Bhaci ff & © 1 | loheeher “Lhe Mat pre

 

Lo Qxploined be Sch. (heelec rest tev Clee bi an alan Peete nes wing
le Soh . Lheele. Soreo) "These is thet. Tb Coy do. TE TS aubce.
nny a rteesl. ~

 

1 At. Had. ay) Dh, ihe lei pi ft jIuinechiokehy h- {Real te lye haged in co hac-
[Ihe unit He b chick neh OcdoinmaArak his cligch: lie SO tren tibial Chnpeher
4 T dha pain, Lith de libecde, Maliciaus_thten te dees ple the._p| plat able’
Bone 46 Focal Draken dan uneies: the ADA as Gtnrec snvedes, Sthifer by

Situaded Sch ), Lee lec Sleteat “pl ony aa nat So hey D=Pach, ' 1 Soin
0. Dlace. Nea ih hark Coffs Cnc deg Yes pore!

 

 

ii AL that foo Dt the. Dla: ob fl Incvole ce Mere rariarmhy cadtemph by Spool

 

bes G4 J Lheclee pestis hin tok HL Lisa be Col lish Pec htm te,

 

cecepl_o ewe ix CSI ahwent Heb Is Unable th cocolpeciale. hw cladil leby.
_______jAb thot Poink. 5 Sh liber Slopes te the plotnbee

TD tyll Se be Cases.
‘Pcakion Cret Spade lst Hem, Reb Page IS_DG Gurreniee, that Ves Coil

 

ot oe Cassinincdated. PE idles nal Chepee, WL byl neo | Ya ches be Pes

ache, Cvek Thal Porrde Vas c CN even ee,

 

23.

f
1 Shochly ater Gh. <), Lea clef pehucnegl Cr _ cue he Nes ohh? Cr 1p Mmcbe

igsielnce Rem. arch told _him thes, he hee de $2 des Hye - ADA Gain Cae.

hws ng Unik.

 

 

2

PA) When the platshs SP ons Ved Jo Dabs fail naval thor Ae

 

ot be leJeks With reds. ner henbicep Sinks, No Gyeec With G Seat or
Case 4:19-cv-04571 Document 12 Filed on 02/27/20 in TXSD Page 11 of 17

 

iT
Ad

i henth taut 3 or thes cpenties the. fliin tit hel cccesa_ th iy ye bate

 

2a) Biv Me snk de, pabzed Phat these hot hat o lien, Dune Chrot~

 

| lode tothe | Ala nfl.

 

 

 

Since the oh Plas n+ [ps Henke he. heg oon Casple key celess bhe Chuan

| as, CAhec “iyhueles Stet ly Siheslert be hw py LA auning cath 2UAL, Aine

 

 

I hea the. Dlink ff hed Cee ado testes Het hae esis, Cain Vw

 

{ Sloe L [nen Cor AS do he licue himse) (

 

[The Dein bPO css developed Sres, Cn hs wardusd leh ox Ge pogul eats

 

lof his Loeb: ity de Prpells) hathe hinge Ge Cleon his Pedhelse

 

 

‘ hers, Cass Me bs Da Greet. ein Gael hE wd A

 

3)

I On Ao. OF, Zoli, the plaiints£0 Peal € neaderable Aeeoiminaclteion pces

 

Combs Luth ah. fess) +), by SPicucnee (ith +he. falling Degple. Ge the Pulley =

 

 

| iba ina Ceres Pen. “CN william Leis, ADA Complicnc Cacrel iv hes in Vie Meaty
Leoves Deweneny ap ty ee =A Geanty Shecift!'s OMe Cre LOZ) Copene leq

 

| Korres, Agu Conch padess_ lds the Hes Gun Homwen Desarced crc isle

 

| Meagse men b

 

 

| lhe Plaind Pf Pee ivenl Ce Les pense Ages Dee \2, Zalg Beam Carcntlcs Hernis

 

hod tells “The ADA issues Vet Ve. report hve. bein: L. Lucret gel de Hg

 

 

Chesth', ORD: < Ces) Be inesigating. Tain Gay Galberized 40 hele

 

(Compeinks deaizey ith the Gocess:bildy 6f preccame, Rerikbies, cet Sectines

 

tol ‘eens louie Hs Daskons Lith ASubilédnes G8 me nol Is/ THe] of

 

: Mee AneesiCas, tuck ‘Dscanhes Aed."

 

 

 

 
Case 4:19-cv-04571 Document 12 Filed on 02/27/20 in TXSD Page 12 of 17

 

Oh Dec. £2) KE, Lulliain las Con hee heal Lhe phindil) ih hasshe

 

(nil 26 locedetl al Zea W. San teeentes CMC A Hak Lime,

 

LANL: an Lees lth cleliberde intent dey devine the gh peinty po Cock

 

deny iy Cita [ohechien Choker “Pam the tecgeys Lhw Ness Cre Wer

 

| hee Lae 1. tL Coptoeded Atce Vyrents Hew aleine Cook Jeol. hes that Vou)

 

 

»
erated +e) bre Srna arect \ntneclickehy des this dit thet hes ait the Ontetala
ocledians Venu) Peqvel.. Vy

 

 

“0:

Orne to this Cn Ath, Be Zo\y He Dlein hil rece ned a Lusite, Climsy,

 

Chase foe own des bel | Sheers both uN Newbie Cnik 204. [bean Jes

 

{the Chait, Lies G Hoses (aty Sheet PPS OPPce Speers heels colukemen).

 

Jickedad 0u. R, ZK, that Jeteg “lhe badd Gmnviler: Ver tes cCh-

 

CNS bts) Cleve dA heawticep basity.”

 

 

JV Cletmg Far Retied

 

 

“The Defender, Coreaela Hermes Vidladat He Nei 04s 20's “Feecteen Uy Ame rch -

 

Prende Ms ChA hy: a Demin him Kava) Rrtect-rvn Cer Tle IP LL ae the,

 

ne rin Lith Discos ides “Nel by: (2. co) fe) be de, Pecpechy Inti Cote the

 

 

_ Deans Cress: biliky Qrievenee 03 thes Similecly Sihunserl, Cer Ch)

 

S. tal ne des | Proside Ho lanl bs Goutnslaysn C8 Mas in tn

 

! (ith ile Tr of fhe ADA.

 

The Delinkent Corie, Hanit. plale Tile Tec the. Ameritas bin

 

WNischyildees Act. hye ‘ C1) Deryjing thy Doints Lp's ieneek Bee G_reegaineole

 

 

 

 

IeeCcoomm mah ln Shang Aispnea ac eh Dp

 

 

 

LcHom Peoae Sh prem hove

 
Case 4:19-cv-04571 Document 12 Filed on 02/27/20 in TXSD Page 13 of 17

ie
4
i

 

“the. Delenelend De sew tio Of Prec Vtitns HI ZOU, Uralated fhe plazneles

 

L heer beont) Ameyelmen + Tic ne by! Cn Bet Rs cel herately rhedhe Movent- fe

 

1 the pain ay, rich 1 te Dive pices $2 cnt. Equal Dp dee Biko by: Ce) Panes

 

a

He Prick h im Nokize OF A Allee ple ila bs Bina hin the Cun-

 

 

Det makin OL Ssuice Re mM She is be afro | do Joeniche .

 

 

U The ebirkot Delenticn over Hers HRBGSE clo thy. pile enn ee’s
| Fics} Siren nen Pehl, Gai tneler Glue cf Sore too, by: C1) pepet; Leiy Baird

 

the Plains £2 Pac capone i a fickecel Garcicl by eclein “the classe aakicn

 

tok? Ce) (ontocts ~ leon Cte $3. Detaseulth fe hae He ve Alexie?

 

 

 

Agen ferper| From G benelic Cp Debs yO ib do GSerwsh Pop hedian hes he Lack

 

| Mii bib Cl Lister Luh

 

 

 

Rainwear seantneng

x

Th Pokerulart, 4 ALA Ral ] kph les Faces
end mont Cenk Cec hi i, Leber Coleg oo ele | Cissy by! ()) Deiry cle |" beoldly

 

 

inaPend de oS ent ) AC G0 hep cts the. demi brea CH hd Serices

 

Linea cos Conaitice cs. GAwshilia| Anpuee hy’ Ce) Abbecieive Pe AidaS _

 

2019 tyeaslee of the Dens pp from He ADD Coimplicad YrendliGep Danie wath

 

 

ZH) Aes the G kcestil Yepdatins hesing Cpa ZA, Casing tne dein awe

i [2a Gogh ventas ory ish,

 

 

Hd “ihe. Do Deere Dekada obPitec Agh Piclda ns-Luiigrin s Vidadeot tha filet ap

 

it Amerie py Oc, Leder Colac of. Glade faa, by? Cl) Berns tele Dee
Sp Response tear ihibsculSty Lee Cisa] Connection recess ts Choke

 

| tke rehalcobery twin EH fhe hint 1) trae the ADA Crnlicas braces

Hevea lak ZHI to GQ Star oH Pisfichesbies hous hy Cask ZD4, Caniix Hye

 

 

 

 

 

| AecnaslO. Weodn Cot clacondlerh,

 
Case 4:19-cv-04571 Document 12 Filed on 02/27/20 in TXSD Page 14 of 17

 

i The [fy bata Lepr, Shee} ny Ssh cle y hogles Vidleded. Hhe. pl Ci leentilps

 

Feleenth Atvesh werk Ch A Gebine Under Calor cop. Rede Jens. hy? C1) Hreood-

 

 

Cynic fe Hepes IG. Mime ce Dee cucine? Hy. Cet wk DP th the don
OL Vere) any hu Gt Oras ins him In CG Stree peptic bes Sing Coit

 

QO
Pee? Ca\ Sho Daniel tof s; Bg b Ve heanoa mM. Ln haan Cosk-tab cid

 

 

ni Cecammeriade his Cosa Bis 63 G tens bi bia! anuber, Casiy him enuthites
Gh dlscan dict

 

 

 

| The Delbrolent Depe Shei Shs Wheeler Vislater Hy pleantiXe 1

 

2 ‘Fecteleen Lh Ainenchbeuh ehh Ceci Lele c Calor “ Sede lou, byt cp cing
lide, \hecatel ede oan fe de the ee Dy f

 

 

Wie IL at tHe Amertens bith Dischil ee Ach. by: Gy to bay AA Nain-

 

: +i f0 that rare LJcs, othr Ay Heck he. (aie cle. chat. dhe pleantile hei

 

Pellictarity treabesned Day’ c heraliven | recoh SKdpcle

 

ILasing Lint). besubbing ip He Nei nate Oper Feat dingy aad

 

 

i The Delaydon Pelentyan, obizes VQ. Gidssn , Viotdert the Plat fps dar

 

Heanth, Awan\non | rich, Ce Sny Ureler Caler C8 Sale kest, Man Bey Ly lel ile tobe

 

SS
\y imPRent 46 ASihcheabice| OS co hare des Ho Hea \sPC heseel Cn

 

INS Sonos, avctitat Grithin 63 c deastiat Omprhec, by: Ca) drape des ry, to

 

Prints 0h AOnd 2al9 Rom tho ADA Complical, het basing Cath > tk)

 

 

be de Generel peprladsen hosin, tnsh ZOU, bese Lae Oy hy the pints? expeien~

 

(Cis, puis Crh neota Ope ih

 

 

0

The Pekrderk, Reka Offer WW, Gibsan, Vidsed He pluansAy

 

 

Faclecnth, Amoncdeckinort richh dels lates Gice She las, by Buy

 

el: henbely jhisReak te He Mantis Nei des “Rocet peleotien Only
i
if

Case 4:19-cv-04571 Document 12 Filed on 02/27/20 in TXSD Page 15 of 17

 

 

Tie dt op te. Abveri CO bith Dachit {bres Ach by: (<\ huis iy Lys Nail, =

LPO 5 He Sereses| peprlticn haa init 2DY frarperet of lhe AYA Cota

 

 

| Dlica} headin Lif. 2H |_G3, Obhers “Sindlely Ghelecl ot the Dei ntrbe _

hassle ih ity Noinhl? x fisienes ig pai Cx Neate Cote atS

 

 

i “the Defendant us icin. Las, Coste ined ler Colas Cbtese ler, ‘4 Lidlebea!

 

dhe lew nblec ‘beucleents ix Amenuhthend Picht by. (3) 4 fpeoyfily thy Olas ot £2

 

Ez fizkecditn (res Dive Veep the Ap bys (a fa; ia te Je. sispesly

 

3 Inestincde HM. flaineh's Gccessibility pias £3 lec Siniksly” Sch ce

 

 

lien) cB) Ra: Ling te Iresvicte He plaints Ph his Galan mer\obeyy 8 Biantgerdh nih

 

(deck | iN Octowien awe Lapis He. Weck the Almac Gens bord Dschi Vier Ach.

 

}2 |

lhe Debbie ah, lus] \Uean lus, Gta Unies Gale of ce Gate kes, Vidkjeo

 

With TP ep He Amerites £ hoith Deschit eee Alek by: Ci) Bepy hg thy Aloan—

 

 

Hp POs, beucsd p. c heesendo\e Coco resort ty th. ls hosing iia mead es

 

4 Recent ¢ Pepe ly/ Slated Lunthen, Regus Reon} he iu.

 

V ‘Preyer “is ter Reliod

 

 

WHERE Fp. E, the Pla:nif? Heys fe relief fem the Neher ap

 

 

: tho feilotusghe respec}s:

i
f

CQ Compensatesy: cla yieses i) the Conf. of J] ) ax,

 

[Dans Delrloat Cescesncley toms

 

 

 

 

 

ly A fx Morea in luachaw opboiniy ie DefendlenL

 

 

(Ce oranda Hacws Cosme: :( nh {ite te pape be iineshiaede the platnbi lls prepa —

 

Presetoat Oishi lche Cr atte. ex hile crievane’, cu C2) Rana Deryine the the

 
Case 4:19-cv-04571 Document 12 Filed on 02/27/20 in TXSD Page 16 of 17

i!
|
i
|
i
i

 

Prana lth Wasondle OCs m ineglabian Peau ears Shonttlel in accorclenee. Lith,
ite ety ADA :
: S Conpoactry deine, Wy the Cet CB me 5 OO Pot
Mall £ Belem icy ofpras lukas FLIS09 96 °

1
‘
y
1

 

 

 

dq, Coy hengadery cle ingyeh Ty the nein of 12, cou Hana

ea He Bet etwletne ’

 

QO)

}

 

i
f

@. e My parses VY clemare S| Lh Ly Cimaaint of Jl SCD, KO5
Bow. Dolertoal- Depts Cheri Sel, sh Lae

cr

NX

mere fpee e

P. Corn pesater vw aK moe) in the amend & jl (Ss Frat.

Delon Lan b al lig. wn least
|
| hi 1A, Derren Mneliicn care pay Deleon! Lutlicat

las fier CL) © i to prpesly imedligcte So pings! PefCly_prepeoel
A ene Ly Gu Aewessshs \y Crimes, Col Ke Zz) Ram cley/iny Lhe piapulll’s j
[NGSOhdole Ciclo medehta seus Shmithen po_Gato selene. t) vsti ie I of
bh ADA

 

/

 

ch Coupattabry komen es | WN dhe Cues b & h LACS Kar

| ‘DeRlank Wu, Gibco ,

\ A pecn anon Durch 2 Chdbinit tht Deloriant Dolenticn, CA —
ole cl, Ge been. l “he Kom tho te fin Lime, be lacks. G4 He Chas city —

L
fi
["

 

ak 2 chs nt-Ght DI Ad Nn leads Lam )) cisin te Deiobll il —

 

egedaten [eussg Cysts thed ove Unebk_ te -Gace.inmceloke the Hat oie

 

Conary. OG Loombloie Qinllec <_
I Case 4:19-cv-04571 Document 12 Filed on 02/27/20 in TXSD Page 17 of 17

 

y Com pareles + es tngee’ in He Ament Nh Spb Presta Bekuclos).

 

 

1 We lon Hits ollie: xh Devens liken” 4

 

h. Companscker ckanae iA tHe Giminboe ff 1Go. co fesdn Defen ~

 

 

Chest A Cleve ,

 

[_ Any Obhes mle? Lhe Coef hens pprpncte

 

Bu Gs te he tere) to Hy debedlouts ;

 

ns akclomont cnah paiidgnont ipdenit de. be. Clestodeol tn Cceerberrt—

 

Cit, pple bes

 

 

 

 

Due" Feb 19, Zozs

 

nes peesfelly/ Submitted,

 

 

fb ——

 

 

ya Apthany Re bene) |

 

Des Se

 

SPA thOZz931924

 

Heuss be Unit Zl 20\

 

| | Hons Canty, cleat Lx<\ Iw)

 

73\_ty. San, Jao te

 

Neuktein , Lewes, z2eev2.

 

 

 

 

 

 

 
